COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                   NO. 02-17-00277-CR

Chance William Moore                        §   From the 371st District Court

                                            §   of Tarrant County (1464825D)

v.                                          §   August 16, 2018

                                            §   Opinion by Justice Kerr

The State of Texas                          §   (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgments. It is ordered that the judgments

of the trial court are affirmed.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Elizabeth Kerr_________________
                                           Justice Elizabeth Kerr